Per Curiam.

Plaintiff conceded that the safe landing of an aircraft is the sole responsibility of the pilot. Here, plaintiff failed to call anyone to check ground cover conditions at the airport on the day of the accident and neglected to obtain information which was available to him. The Liberty Weather Station recorded and reported approximately 13 inches of snow. The Airman’s Guide indicated that the airport was attended in the Summer only. Consequently plaintiff, making the landing on the basis of his own best judgment and plowing into approximately 13 inches of snow was guilty of contributory negligence and was not entitled to recover the damages caused *152to his aircraft. Therefore the award in favor of plaintiff may not be permitted to stand and the judgment should he reversed.
The judgment should be reversed, with $30 cogts, and complaint dismissed, with costs.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.